 In the MatterOf INTERNATIONAL HARVESTER COMPANY, SPRINGFIELDWORKSandUNITEDAUTOMOBILEWORKERS OF AMERICA, LOCAL402CaseNo. R-11,35.-Decided February20, 1939Farm Machinery Manufacturing Industry-Motor Truck Manufacturing Indus-tryInvestigation of Representatives:controversy concerning representationof employees : rival organizations ; refusal by employer to recognize petitioningunion as bargaining agency of employees-UnitAppropriate for Collective Bar-gaining:hourly paid and, piece-work employees, excluding, foremen, assistaptforemen, and others having power to hire and discharge ; stipulation of partiesasto-Representatives:eligibilty to participate in choice: dispute as to pay-rollhdate to be used to determine eligibility ; no proof of membership-Election;OrderedMr. W. J. Perricelli,for the Board.Mr. Frank B. Schwarer,of Chicago, Ill., for the Company.Mr. Julius Holzberg,of Cincinnati, Ohio, for the United.Mr. R. Stanley Lucas,of Springfield, Ohio, for the Independent.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION 1STATEMENT OF THE CASEOn October 7, 1938, United Automobile Workers of America, Local402, herein called the United, filed with the Regional Director forthe Ninth Region (Cincinnati, Ohio), an amended petition 2 allegingthat a, question affecting commerce had arisen concerning the repre-sentation of the employees of International Harvester Company.Springfield, Ohio, herein called the Company, and requesting an,investigation and certification of representatives pursuant to Sec=tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 25, 1938, the. National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.'Order permitting withdrawal of petition issued April 6, 1939,12 N. L.R B., No. 14.°The original petition was filed on September 10, 1938.11 N. L. R. B., No. 43.471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 9, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe United, and upon Independent Automotive Association, Inc., ofT.H. C. Employees, herein called the Independent, a labor organi2ation purporting to represent employees directly affected by the in-vestigation.Subsequently all parties hereto were notified of post-ponement of the hearing.Pursuant to the notice and postponement,a hearing was held on December 1 and 2, 1938, at Springfield, Ohio,before Charles W. Whittemore, the Trial Examiner duly designatedby the Board. The Board, the Company, the United, and the In-dependent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing the Trial Ex-aminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInternationalHarvester Company is a New Jersey corporationengaged principally in the manufacture, sale, and distribution ofagricultural implements, motor trucks, tractors, stationary engines,and parts therefor. Its principal executive offices are in Chicago,Illinois, and, through subsidiary and affiliated companies, it operates13 manufacturing plants in ,the United States, 2 in Canada, and 4 inEurope.This proceeding is concerned with the representation ofemployees of the Company at its plant at Springfield, Ohio, whereit is engaged principally in the assembly of motor trucks.Morethan 60 per cent of the materials assembled at the plant are deliv-ered to it from points outside the State of Ohio. In the year, be-ginning November 1, 1937, over 53,000 motor trucks were assembledat the plant, of which more than 90 per cent were distributed topoints outside the State of Ohio"H. THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, Local 402, is a labor or-ganization affiliated with the' Committee for Industrial Organization.aA description of the business of the Company appears inMatter 'of InternationalHarvester CompanyandLocal Union No. 57,'International Union, United Automobile7Voikers of America,2N. L. R. B. 310- INTERNATIONAL HARVESTER ,- COMPANY" ET IAL..A473It admits to membership hourly paid employees and piece workersof the Company, except foremen, assistant foremen, and others hav-ing the right to hire and discharge.Independent Automotive Association, Inc., of I. H. C. Employees,is an unaffiliated labor organization admitting to membership hourlypaid employees and piece workers of the Company, except foremen,assistant foremen, and others having the right to hire and discharge.III. THE QUESTION CONCERNING REPRESENTATIONOn October 7, 1937, a consent election was held among the Com-pany's employees, in which the United and the Independent were thelabor organizations on the ballot.The pay roll of September 24,1937, was used as the basis of eligibility.As a result of the election,the Independent was selected as collective bargaining representativeof the employees of the Company.On December 15, 1937, the Inde-pendent and the Company entered into a collective bargaining agree-ment, which expired on December 15, 1938.On August 9, 1938, a committee composed of members of the Unitedattempted to confer with company officials in order to discuss em-ployment conditions.The company officials refused to meet withthe committee and informed one of its members that the Companywas not required to meet with anyone except the exclusive bargain-ing agent, meaning the Independent.The superintendent of theCompany, Robert M. Watkins, stated during the hearing that theCompany would not be willing to bargain with the United as solebargaining agent of the workers without further direction of theBoard.The United and the Independent both claim to represent amajority of the Company's employees in an appropriate unit at itsSpringfield plant.We find that a question has arisen concerning representation ofthe employees of the Company.IV.TIIE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company,- the United, and the Independent stipulated thatallhourly paid employees and piece workers at the Company's DECISIONS'OF'-'1VATI'ONAL' LABOR RELATIONS BOARD44-74Springfield plant, except foremen, assistant foremen, and others'laving the right to hire and discharge, constitute an appropriatebargaining unit; that, with relation to the agreed unit, gang leaders,group leaders, or pool' leaders, are eligible' for-Imembership in bothunions;4that time-study men, the secretary to the superintendent,and all industrialrelationsdepartment employees are salaried em-ployees; and that clerical workers paid on an hourly basis shouldbe included within the unit.No reason appears for departing from the agreed unit.We ac-cordingly find that all hourly paid employees and piece workers ofthe Company's Springfield plant, excluding foremen and assistantforemen and others having the power to hire and discharge, consti-tute a unit appropriate for the purposes of collective bargaining andthat said unit will insure to the employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing neither the United nor the Independent offeredany proof to show how many of the Company's employees theyrepresented.We, accordingly, find that an election by secret ballotis necessary to resolve the question concerning representation whichhas arisen.The pay roll of the Company for the period ending October 15,1937, contains 6,014 names which include approximately 5,500 personsin the appropriate unit.The Company was at that time operating ona 5-day week.At the time of the hearing, the Company employedabout 2,500 persons, and was operating on a 4-day week.The Unitedcontends that the pay roll of October 15, 1937, should be used todetermine eligibility for participation in the election or, in the alter-native, that the present pay roll be used, adding unemployed personshaving seniority with the Company, and excluding those who haveobtained substantially equivalent employment elsewhere. It claimsthat all persons on the October 15, 1937, pay roll have seniorityrights and will be reemployed.The Association stated that it is immaterial to it what methodor pay-roll date is used to determine eligibility of employees to vote.The Company urges the use of the pay-roll date nearest the dateof the filing of the petition, or, in the alternative, the latest pay-rolldate on which not more than 3,500 persons were employed. It con-tends that the peak pay roll -in 1937 resulted from a revision of*Both labor organizations exclude persons with power to hire and discharge(SectionII,above). INTERNATIONALHARVESTER COMPANY ET AL.475plant and production facilities, the existence of an abnormal stockof materials on hand, the introduction of a new truck model, and anunexpected demand for the new model truck.However, no evidencewas introduced to show how many of the employees working in 1937were engaged in revision of plant and production facilities,, and howmany were engaged in production.The Company's production schedule for the current year (Novem-ber 1, 1938, to October 31, 1939) calls for an average of 306 trucksdaily, on the present basis of a 4-day week. It estimates that suchschedule well require the employment of not more than 3,500 persons.The Company's superintendent admitted that its production andemployment estimates have been wrong in the past.Although the Company has discontinued certain of its operations,it has also inaugurated others.A new model was put out by the Company in 1935, and anotherin 1937.The superintendent of the Company testified that in hisopinion a new model would not be put out this year, but admitted thepossibility that one would.The Company admits that an increase inproduction to the 1937 level would result in reemployment of a verysubstantial number of the persons on the October 15, 1937, pay roll.The December 15, 1937, agreement between the Company and theIndependent, as modified, gave seniority rights to an employee aftera 6-month period of service with the Company.Once acquired, theseniority rights were to be retained for 2 years after separation fromthe Company's employ.The Company's superintendent testified thatthe Company recognizes seniority rights in every person previouslyemployed by it.It appears that, depending largely upon business conditions, asubstantial number of the Company's employees who were on theOctober 15, 1937, pay roll may be recalled during 1939.Since it is our desire to insure eligibility to the largest number ofemployees affected by our determination of representatives, we shalldirect that all employees in the appropriate unit who were employedduring the pay-roll period ending October 15, 1937, excluding anywho have since quit or been discharged for cause, shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of International Harvester Company, at itsSpringfield, Ohio, plant, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act. 476DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All hourly paid employees and piece workers of the Company,hire and discharge, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining,-an election by secret ballot shall be conducted within thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Ninth Region, actingin the matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all hourly paid employees and piece workers of InternationalHarvester Company, at its Springfield, Ohio, plant, who were on theCompany's pay roll of October 15, 1937, excluding foremen, assistantforemen, and others who have the power to hire and discharge, andall employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Auto-mobile Workers of America, Local 402, affiliated with the Committeefor Industrial Organization, or by Independent Automotive Associa-tion, Inc., of I. H. C. Employees, or by neither, for the purposes ofcollective bargaining.